On November 7,2002, the defendant was sentenced to the following: Count I: Thirteen (13) month commitment to the Department of Corrections, followed by five (5) years probation, for the offense of DUI, a felony; Count II: Six (6) months in the Missoula County Detention *10Center, for the offense of Driving While License Suspended or Revoked, a misdemeanor; Count III: Six (6) months in the Missoula County Detention Center, for the offense of Failure to Provide Proof of Insurance, a misdemeanor; Count IV: Six (6) months in the Missoula County Detention Center, for the offense of Criminal Possession of Dangerous Drugs, a misdemeanor; and Count V: Six (6) months in the Missoula County Detention Center, for the offense of Criminal Possession of Drug Paraphernalia, a misdemeanor. Said sentences are to run concurrently with each other and concurrently with the sentence imposed in DC-97-12826. The defendant was also designated a persistent felony offender and was sentenced to a fifteen (15) year commitment to the Department of Corrections, with ten (10) years suspended, to run consecutive to the sentence imposed in Count I.
DATED this 28th day of March, 2003.
On March 6, 2003, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant proceeded pro se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 6th day of March, 2003.
Chairperson, Hon. Katherine R. Curtis, Member, Hon. Marc G. Buyske and Member, Hon. Gary L. Day.